Citation Nr: 1743787	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  14-01 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1974 to November 1980.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In July 2016, a videoconference hearing was held before the undersigned; a transcript is in the record.  In September 2016, the Board remanded this matter for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

A preliminary review of the record found that further development is necessary before the claim on appeal can be decided.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran contends that his right ear hearing loss is due to exposure to noise in service.  His DD Form 214 reflects that his military occupational speciality (MOS) was morse systems operator; he was in this position for five and one-half years. 

On October 1977 audiology examination, audiometry revealed that puretone thresholds, in decibels, were:


1000
2000
3000
4000
R
0
5
0
0

It was noted that the Veteran was then currently working in a noisy environment and that the reference audiogram was administered following a noise free period of at least 48 hours.
On September 1980 service separation examination, the Veteran's ears were normal on clinical evaluation.  Audiometry revealed that puretone thresholds were:


1000
2000
3000
4000
R
10
10
0
10
 
High frequency hearing loss was noted in the left ear, but not in the right ear.

On June 1983 reserve service enlistment examination, the Veteran's ears were normal on clinical evaluation.  Audiometry revealed that puretone thresholds were:


1000
2000
3000
4000
R
0
15
5
0

On November 2011 VA hearing loss examination, right ear sensorineural hearing loss was diagnosed.  The examiner opined that it is less likely that the Veteran's right ear hearing loss is due to service since the Veteran "entered and existed service without hearing loss in the right ear[.]"

There is no question that the Veteran has a current right ear hearing loss disability.  Although right ear hearing loss was not diagnosed in service, the absence of such diagnosis is not fatal to a claim of service connection for such disability.  Ledford v. Derwinski, 3 Vet. App. 87 (1992); Hensley, 5 Vet. App. at 155.  Accordingly, another (adequate) opinion regarding the likely cause of the Veteran's right ear hearing loss is necessary.  See Barr, 21 Vet. App. at 312.

Accordingly, the case is REMANDED for the following:

1. The AOJ should arrange for arrange for the Veteran's record to be forwarded to the November 2011 VA hearing loss examiner for review and an addendum opinion. [If that provider is unavailable, the record should be forwarded to another appropriate physician for review and the opinion sought. If another examination is needed for the opinion sought, such should be arranged.]  Based on a review of the complete record, the consulting provider should respond to the following:

Please identify the most likely cause for the Veteran's right ear hearing loss.  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to the noise to which he was exposed in service?  If not, please identify the cause considered more likely.

The examiner is reminded service connection for a current hearing disability is not precluded where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.

The examiner must comment on the significance, if any, of the apparent puretone threshold shifts suggested by comparison of the September 1980 service separation audiometry and the June 1983 reserve enlistment audiometry.   

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

2.  The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2016).


